Citation Nr: 0834800	
Decision Date: 10/09/08    Archive Date: 10/16/08

DOCKET NO.  07-36 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel 


INTRODUCTION

The veteran served on active duty from May 1957 to May 1961.

This matter is on appeal from the Newark, New Jersey, 
Department of Veterans Affairs (VA) Regional Office (RO).

The veteran testified before the undersigned Veterans Law 
Judge in June 2008.  A transcript of the hearing is of 
record.


FINDINGS OF FACT

1.  Bilateral hearing was not manifest during service or for 
many years thereafter. 

2.  The veteran's current hearing loss is unrelated to 
service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
active service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1154, 
5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131.  If a chronic disease is shown in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 
C.F.R. § 3.303(d). The Board must determine whether the 
evidence supports the claim or is in relative equipoise, with 
the appellant prevailing in either case, or whether the 
preponderance of the evidence is against the claim, in which 
case, service connection must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Service connection will be presumed for certain chronic 
diseases enumerated in 38 C.F.R. § 3.309, which includes 
sensorineural hearing loss, if manifest to a compensable 
degree within the year after service. 38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Finally, 38 C.F.R. § 3.385 defines impaired hearing as a 
disability for VA purposes when the hearing thresholds for 
any of the frequencies of 500, 1000, 2000, 3000, and 4000 
Hertz are 40 decibels or more; the thresholds for at least 
three of these frequencies are 26 decibels; or speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.

In the present case, the veteran is claiming entitlement to 
service connection for bilateral hearing loss.  Specifically, 
he contends that his hearing loss is the result of flight 
line exposure to jet noise and working on parked aircraft.

The Board notes that the veteran's service treatment records 
are unavailable and appear to have been lost.  The Board 
recognizes that in such cases there is a heightened 
obligation to assist in the development of the case, a 
heightened obligation to explain findings and conclusions, 
and a heightened duty to consider carefully the benefit of 
the doubt rule in cases, such as in this situation, in which 
records are presumed to have been or were destroyed while the 
file was in the possession of the government.  See Washington 
v. Nicholson, 19 Vet. App. 362, 369-70 (2005); see also 
Cromer v. Nicholson, 19 Vet. App. 215, 217 (2005) (citing 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).  

In the present case, the veteran contends that his hearing 
loss started in service as a result of exposure to noise.  In 
this regard, the Board acknowledges that he is competent to 
report symptoms of diminished hearing because this requires 
only personal knowledge, not medical expertise, as it comes 
to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 
470 (1994).   

In light of the veteran's competent testimony, as well as the 
heightened duty that exists when service records are 
unavailable, the Board places significant weight on the 
veteran's lay statements that he experienced diminished 
hearing as a result of noise exposure during active duty.  
For this reason, the Board finds that the veteran was exposed 
to noise during the service.  However, this is not the end of 
the inquiry.

Post-service evidence does not reflect hearing loss for many 
years after service discharge.  Specifically, when asked to 
identified treatment he had received, he noted no treatment 
until approximately 1970 to 1975 at East Orange (NJ) Medical 
Center.  Later, he indicated treatment between 1967 ad 1977 
"or slightly later."  The VA examiner noted a document 
dated in 1976 reflecting complaints of a hearing condition.  
More recently, he has focused on a date of 1976.  
Nonetheless, an inquiry to East Orange resulted in a negative 
reply as no records were found. 

On the authorized audiological evaluation in July 2007, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
25
30
50
LEFT
15
10
20
25
55

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 100 percent in the left ear.  
Therefore, current hearing loss is shown.

Nonetheless, even assuming symptoms consistent with hearing 
loss were shown as early as the late 1960s or early 1970s, 
the Board emphasizes the multi-year gap between discharge 
from active duty service (1961) and first reported symptoms 
approximately 10 years later.    

The veteran's silence, when otherwise reporting his past 
medical history constitutes negative evidence.  As such, the 
evidence does not support the claim based on continuity of 
symptomatology.  See Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000) (lengthy period of absence of medical 
complaints for condition can be considered as a factor in 
resolving claim); see also Mense v. Derwinski, 1 Vet. App. 
354, 356 (1991) (affirming Board's denial of service 
connection where veteran failed to account for lengthy time 
period between service and initial symptoms of disability).

In addition to the documented post-service treatment records, 
the evidence includes statements from the veteran asserting 
continuity of symptoms.  The Board acknowledges that lay 
evidence concerning continuity of symptoms after service, if 
credible, is ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  

The Board, however, finds that the veteran's reported history 
of continued hearing loss since active service is 
inconsistent with his other statements of record.  Indeed, he 
has acknowledged that he did not seek treatment until the 
late 1960s or early 1970s and, at times, dates the initial 
treatment to the late 1970s.  Moreover, the post-service 
evidence does not reflect treatment related to hearing loss 
for many years following active service.  

The Board has weighed the veteran's statements as to 
continuity of symptomatology against the absence of 
documented complaints or treatment for many years following 
active duty discharge and finds his recollections as to 
symptoms experienced in the distant past, made in connection 
with a claim for benefits, to be less probative.  Therefore, 
continuity has not here been established, either through the 
competent evidence or through his statements.

Next, service connection may be granted when the evidence 
establishes a medical nexus between active duty service and 
current complaints.  In this case, the Board finds that the 
weight of the medical evidence does not attribute the 
veteran's hearing loss to active duty, despite his 
contentions to the contrary.  

In support of his claim, the veteran submitted a private 
audiological evaluation dated in October 2007.  While it 
appears to show bilateral hearing loss (report is 
uninterpreted), there was no opinion rendered as to etiology.

Of note, the Board places significant probative value on a 
July 2007 VA examination undertaken specifically to address 
the issue on appeal.  After reviewing the claims file, 
interviewing the veteran, and conducting a physical 
examination, the examiner diagnosed normal through 2000 Hz 
sloping to mild to moderate hearing loss in the right ear, 
and normal through 3000 Hz sloping to moderate to severe 
hearing loss in the left ear.  

The examiner opined that hearing loss was less likely as not 
caused by or a result of the veteran's military service.  The 
examiner acknowledged that there were no service records on 
file and reflected that the hearing loss pattern was 
consistent with presbycusis given the veteran's age.    

The veteran took exception to the reference to age-related 
hearing loss and noted that he was only 70 years old and that 
there was no discussion regarding his military service.  He 
has also emphasized the unavailability of VA records from 
East Orange from the 1970s.

In a November 2007 addendum opinion, the VA examiner 
reiterated her opinion that the veteran's hearing loss was 
less likely as not caused by or a result of his military 
service.  She noted that he was released from active duty in 
1961 and, accepting his statements, received audiology 
services from VA in the early 1970s, which she noted was nine 
years after discharge.  She indicated that there had been no 
information provided between 1970 and the present (then 37 
years) and that he had not provided any further results to 
support the presence of hearing loss.  

The examiner further acknowledged the veteran's exposure to 
jet engines during active duty but also noted that he was a 
police officer longer than he was on active duty.  She 
remarked that high frequency hearing loss could be caused by 
exposure to loud high frequency sounds such as sirens.  She 
also emphasized that presbycusis began to affect people in 
their 60s and it affected hearing in the high frequencies.  
She noted that the veteran's hearing was essentially normal 
through 3000 Hz bilaterally and that it was likely that his 
hearing loss in the higher frequencies was more a result of 
occupational noise exposure and presbycusis.

In assigning high probative value to these reports (VA 
examination and follow-up opinion), the Board notes that the 
examiner had the claims file for review, specifically 
discussed the findings in the claims file, obtained a 
reported history from the veteran, and conducted a complete 
examination.  There is no indication that the VA examiner was 
not fully aware of the veteran's past medical history or that 
she misstated any relevant fact.  Moreover, there is no 
contradicting medical evidence of record.  Therefore, the 
Board finds the VA examiner's opinions to be of great 
probative value.

The Board has also considered the veteran's statements 
asserting a relationship between his currently-diagnosed 
hearing loss and active duty service.  In rendering a 
decision on appeal, the Board must analyze the credibility 
and probative value of the evidence, account for the evidence 
which it finds to be persuasive or unpersuasive, and provide 
the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. 
App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 
57 (1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

The veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses.  Layno, 6 Vet. App. at 
470.  As a lay person, however, he is not competent to offer 
opinions on medical diagnosis or causation, and the Board may 
not accept unsupported lay speculation with regard to medical 
issues.  See Moray v. Brown, 5 Vet. App. 211 (1993); Espiritu 
v. Derwinski, 2 Vet. App. 482 (1992).

In this case, the Board attaches greater probative weight to 
the clinical findings of skilled, unbiased professionals than 
to the veteran's statements.  See Cartright, 2 Vet. App. at 
25 (interest in the outcome of a proceeding may affect the 
credibility of testimony).  In light of the above discussion, 
the Board concludes that the preponderance of the evidence is 
against the claim for service connection and there is no 
doubt to be otherwise resolved.  As such, the appeal is 
denied.

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the veteran in February 2006 that fully 
addressed all notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed him 
of what evidence was required to substantiate the claim and 
of his and VA's respective duties for obtaining evidence.    

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of this claim.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, in that same 
letter, and again in November 2007, the RO provided the 
veteran with notice of what type of information and evidence 
was needed to establish a disability rating, as well as 
notice of the type of evidence necessary to establish an 
effective date.  As such, the RO effectively satisfied the 
remaining notice requirements with respect to the issue on 
appeal.  

Therefore, adequate notice was provided to the veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing an in-service event, 
injury, or disease, or manifestations of certain diseases 
during the presumptive period; (3) an indication that the 
disability or symptoms may be associated with service; and 
(4) whether there otherwise is sufficient competent medical 
evidence of record to make a decision on the claim.  
38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the types of evidence 
that "indicate" that a current disability "may be 
associated" with service include, but are not limited to, 
medical evidence that suggests a nexus but is too equivocal 
or lacking in specificity to support a decision on the 
merits, or credible evidence of continuity of symptomatology 
such as pain or other symptoms capable of lay observation.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  First, the RO made all reasonable 
attempts to obtain VA outpatient treatment records from the 
1970s without success.  Further, he submitted private 
treatment records related to the claim.  Moreover, he was 
provided an opportunity to set forth his contentions during 
the hearing before the undersigned Veterans Law Judge in June 
2008.

Next, specific VA medical opinions to the issue on appeal 
were obtained in July 2007 and November 2007.  Moreover, 
given the absence of hearing loss for many years after 
separation, and no competent evidence of a nexus between 
service and the veteran's claim, a remand for another VA 
examination would unduly delay resolution.  Therefore, the 
available records and medical evidence have been obtained in 
order to make adequate determinations as to this claim. 

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance is required to fulfill VA's 
duty to assist in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


